Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,322,316 . Although the claims at issue are not identical, they are not patentably distinct from each other because  for example independent claim 1 of the current application is an obvious variation of claim 1 of U.S. Patent No. 11,322,316.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,798,804. Although the claims at issue are not identical, they are not patentably distinct from each other because for example independent claim 1 of the current application is an obvious variation of claim 1 of U.S. Patent No. 10,798,804
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,393,350. Although the claims at issue are not identical, they are not patentably distinct from each other because for example independent claim 1 combined with dependent claims 3, 5 is an obvious variation of claim 1 of U.S. Patent No. 10,393,350
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-9, 11, 12, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pino, JR. et al. (US 2011/0030016A1, hereinafter Pino) in view of Tylicki et al. (US 2010/0245060A1, hereinafter Tylicki).
Regarding claim 1, Pino discloses: A security system, comprising: a doorbell that includes a button, a plurality of electronic components, a doorbell speaker, and a rechargeable battery: the button configured to, upon being touched, depressed or activated, wirelessly initiate a first communication to indicate a presence of a person proximate to the doorbell; the plurality of electronic components including a processor, a communication component, and a camera configured to capture video data within a field of view; the processor configured to cause the communication component to enable the first communication and wirelessly stream, via an electronic system, the video data captured by the camera to a monitoring device, the electronic system including a server (100, fig. 2) located remotely from a premises at which the doorbell is installed; the doorbell speaker configured to, in response to a detection by the electronic system that a person is approaching the doorbell, cause a notification to be communicated to the monitoring device; and the rechargeable battery is electrically coupleable to a housing wire and the plurality of electronic components, the doorbell configured to charge the rechargeable battery via the housing wire, and discharge the rechargeable battery to power and enable operations of the plurality of electronic components based on power usage of the doorbell (fig. 2; paragraphs: 0030-0032).
Regarding claim 12, Pino discloses: A doorbell, comprising: a button configured to, upon being touched, depressed or activated, wirelessly initiate a first communication to indicate a presence of a person proximate to the doorbell; a plurality of electronic components including a processor, a communication component, and a camera configured to capture video data within a field of view, the processor configured to cause the communication component to enable the first communication and wirelessly stream (100, fig. 2), via an electronic system, the video data captured by the camera to a monitoring device, the electronic system including a server located remotely from a premises at which the doorbell is installed: a doorbell speaker configured to, in response to a detection via the electronic system that a person is approaching the doorbell, cause a notification to be communicated to the monitoring device; and a rechargeable battery electrically coupleable to a housing wire and the plurality of electronic components, the rechargeable battery configured to charge the rechargeable battery via the housing wire, and discharge the rechargeable battery to power and enable operations of the plurality of electronic components based on power usage of the doorbell (fig. 2; paragraphs: 0030-0032).
	Pino differs from claimed invention in that he does not specifically disclose underlined claim limitations as shown above such as a doorbell speaker configured to, in response to a detection via the electronic system that a person is approaching the doorbell, cause a notification to be communicated to the monitoring device; and a rechargeable battery electrically coupleable to a housing wire and the plurality of electronic components, the rechargeable battery configured to charge the rechargeable battery via the housing wire, and discharge the rechargeable battery to power and enable operations of the plurality of electronic components based on power usage of the doorbell.
	However, Tylicki discloses: a doorbell speaker (207, fig. 2) configured to, in response to a detection via the electronic system that a person is approaching the doorbell, cause a notification to be communicated to the monitoring device (paragraphs: 0024-0025; 0029); and a rechargeable battery electrically couplable to a housing wire and the plurality of electronic components, the rechargeable battery configured to charge the rechargeable battery via the housing wire, and discharge the rechargeable battery to power and enable operations of the plurality of electronic components based on power usage of the doorbell (0019; 0033-0035; 0042).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pino’s system to provide for the following: a doorbell speaker configured to, in response to a detection via the electronic system that a person is approaching the doorbell, cause a notification to be communicated to the monitoring device; and a rechargeable battery electrically coupleable to a housing wire and the plurality of electronic components, the rechargeable battery configured to charge the rechargeable battery via the housing wire, and discharge the rechargeable battery to power and enable operations of the plurality of electronic components based on power usage of the doorbell as this arrangement would provide well known features for supporting doorbell monitoring as taught by Tylicki.
Regarding claims 2, 9, 11, 17, Pino further discloses: further comprising: an application being configured to, when executed by the monitoring device, receive from the doorbell via the electronic system at least a portion of the video data captured by the camera of the doorbell, and display the video data captured by the camera of the doorbell; the electronic system configured to: receive from the doorbell, via the communication component, the video data captured by the camera and streamed to the electronic system; store the video data; and relay the video data to the monitoring device (paragraphs: 0031; 0032), wherein the wireless initiation of the first communication causes a message indicating the presence of the person proximate to the doorbell to be sent to the monitoring device via the electronic system (paragraph: 0031), wherein the doorbell (60, fig. 2; paragraph: 0030) is installable at a door of the premises, and the monitoring device includes a mobile (110, fig. 2; paragraphs: 0017; 0036), device associated with an occupant of the premises, further comprising a doorbell speaker configured to: in accordance with a determination that the person is within a predetermined distance from the door, broadcast via the doorbell speaker a question asking whether the person is a delivery person; receive a response from the person via a microphone of the doorbell; and in accordance with a determination that the person is a delivery person based on the response, present a user instruction to instruct the person to place a package to be delivered in a location proximate to the doorbell (paragraph: 0031).
	Pino differs from claims 3, 8, 20 in that he does not specifically disclose: wherein the button of the doorbell is configured to, upon being touched, depressed or activated, wirelessly initiate the first communication to cause an audio speaker of an electronic device to sound a first audible notification, and the audio speaker is distinct from the doorbell and is configured to communicate wirelessly with the doorbell to sound the first audible notification in response to the first communication from the doorbell, wherein the electronic device includes a first electronic device, further comprising: a second electronic device, the second electronic device including a second audio speaker, having wireless capability, and configured to communicate wirelessly with the doorbell to sound a second audible notification in response to the doorbell being touched, depressed or activated, concurrently with sounding of the first audible notification by the audio speaker of the first electronic device.
	 However, Tylicki discloses: wherein the button of the doorbell is configured to, upon being touched, depressed or activated, wirelessly initiate the first communication to cause an audio speaker of an electronic device to sound a first audible notification, and the audio speaker is distinct from the doorbell and is configured to communicate wirelessly with the doorbell to sound the first audible notification in response to the first communication from the doorbell, wherein the electronic device includes a first electronic device, further comprising: a second electronic device, the second electronic device including a second audio speaker, having wireless capability, and configured to communicate wirelessly with the doorbell to sound a second audible notification in response to the doorbell being touched, depressed or activated, concurrently with sounding of the first audible notification by the audio speaker of the first electronic device (paragraphs: 0024-0025; 0029).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pino’s system to provide for the following: wherein the button of the doorbell is configured to, upon being touched, depressed or activated, wirelessly initiate the first communication to cause an audio speaker of an electronic device to sound a first audible notification, and the audio speaker is distinct from the doorbell and is configured to communicate wirelessly with the doorbell to sound the first audible notification in response to the first communication from the doorbell, wherein the electronic device includes a first electronic device, further comprising: a second electronic device, the second electronic device including a second audio speaker, having wireless capability, and configured to communicate wirelessly with the doorbell to sound a second audible notification in response to the doorbell being touched, depressed or activated, concurrently with sounding of the first audible notification by the audio speaker of the first electronic device as this arrangement would facilitate to accommodate multiple doorbell buttons for producing notifications to the user as taught by Tylicki.
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pino in view of Tylicki as applied to claim 3 above, and further in view of Rondeau (US 2008/0298572A1).
The combination differs from claims 4-6 in that it does not specifically disclose: wherein sounding of the audible notification is aborted in accordance with a determination that a baby is sleeping in a room where the audio speaker is located, wherein the audio speaker of the electronic device has a do-not-disturb setting defining one or more pre-determined conditions, and in accordance with the do-not-disturb setting, the audio speaker of the electronic device is configured to remain silent under the one or more pre-determined conditions, wherein the one or more pre-determined conditions include one or more of: an occupant is determined to be sleeping proximate to the audio speaker; a room where the audio speaker of the electronic device is located is unoccupied; the audio speaker of the electronic device is located in an occupied bedroom; and the audio speaker of the electronic device is located in a child’s room.
However, Rondeau discloses system and method for remote home monitoring and intercom communication: which discloses use of “do-not-disturb” feature to silence phone ringing (paragraphs: 0031; 0073).
Thus, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the combination, in light of teachings of Rondeau, to provide for the following: wherein sounding of the audible notification is aborted in accordance with a determination that a baby is sleeping in a room where the audio speaker is located, wherein the audio speaker of the electronic device has a do-not-disturb setting defining one or more pre-determined conditions, and in accordance with the do-not-disturb setting, the audio speaker of the electronic device is configured to remain silent under the one or more pre-determined conditions, wherein the one or more pre-determined conditions include one or more of: an occupant is determined to be sleeping proximate to the audio speaker; a room where the audio speaker of the electronic device is located is unoccupied; the audio speaker of the electronic device is located in an occupied bedroom; and the audio speaker of the electronic device is located in a child’s room as this arrangement would facilitate to implement user convenience as taught by Rondeau.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pino in view of Tylicki  as applied to claim 3 above, and further in view of Soules (US PAT: 6,423,900).
The combination differs from claim 7 in that it does not specifically disclose: wherein: the electronic device includes a hazard detector; the hazard detector includes the audio speaker and has wireless capability; and the hazard detector is wirelessly coupled to the doorbell via one or more wireless networks.
However, Soules discloses: the electronic device includes a hazard detector ; the hazard detector includes the audio speaker and has wireless capability; and the hazard detector is wirelessly coupled to the doorbell via one or more wireless networks (col. 9 lines 37-59).
	Thus, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the combination to provide for the following:the electronic device includes a hazard detector ; the hazard detector includes the audio speaker (reads on miniature oscillator) and has wireless capability; and the hazard detector is wirelessly coupled to the doorbell via one or more wireless networks as this arrangement would provide compact device for producing alerts to user about doorbell activation as taught by Soules.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pino in view of Tylicki  as applied to claim 1 above, and further in view of Osann, JR. (US2008/0024605A1, hereinafter Osann).
The combination differs from claim 10 in that he does not specifically disclose: wherein the monitoring device includes a wall switch, and the wall switch is configured to display the video data captured by the camera on a surface of the wall switch or project the video data in a 2D or 3D form.
However, Osann discloses: wherein the monitoring device includes a wall switch, and the wall switch is configured to display the video data captured by the camera on a surface of the wall switch or project the video data in a 2D or 3D form (figs. 3, 31; paragraphs: 0047; 0162).
Thus, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the combination to provide for the following: wherein the monitoring device includes a wall switch, and the wall switch is configured to display the video data captured by the camera on a surface of the wall switch or project the video data in a 2D or 3D form as this arrangement would provide convenient display closer to user as taught by Osann.
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pino in view of Tylicki as applied to claim 12 above, and further in view of Feldman (US 2013/0113928A1)
The combination differs from claims 13-14 in that it does not specifically disclose: wherein the doorbell is configured to detect a visitor activity including whether the person is approaching or leaving the door and generate a security control signal to control settings of a security system according to the detected visitor activity, wherein the doorbell is configured to in accordance with settings of the security system: activate the security system when the person is approaching the door; and deactivate the security system when the person is leaving the door.
However, Feldman discloses computerized system and method for monitoring a door of a facility from afar which teaches: wherein the doorbell is configured to detect a visitor activity including whether the person is approaching or leaving the door and generate a security control signal to control settings of a security system according to the detected visitor activity, wherein the doorbell is configured to in accordance with settings of the security system: activate the security system when the person is approaching the door; and deactivate the security system when the person is leaving the door (paragraph: 0079).
Thus, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the combination to provide for the following: wherein the doorbell is configured to detect a visitor activity including whether the person is approaching or leaving the door and generate a security control signal to control settings of a security system according to the detected visitor activity, wherein the doorbell is configured to in accordance with settings of the security system: activate the security system when the person is approaching the door; and deactivate the security system when the person is leaving the door as this arrangement would as a deterrent to persons approaching the door as taught by Feldman. 
11.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pino in view of Tylicki  as applied to claim 12 above, and further in view of Yenni (US 2009/0119142A1)
The combination differs from claim 15 in that it does not specifically disclose: wherein the doorbell is configured to receive air quality information from a smart hazard detector via the communication component.
However, Yenni discloses: wherein the doorbell is configured to receive air quality information from a smart hazard detector via the communication component (paragraph: 0080).
Thus, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the combination to provide for the following: wherein the doorbell is configured to receive air quality information from a smart hazard detector via the communication component as this arrangement would facilitate to monitor air quality of rooms as taught by Yenni.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Pino in view of Tylicki  as applied to claim 17 above, and further in view of Huxter (US 2002/0103653A1).
The combination differs from claim 18 in that it does not specifically disclose: further comprising a scanner configured to scan a bar code or a tag identifying the package being delivered by the person.
However, Huxter discloses: further comprising a scanner configured to scan a bar code or a tag identifying the package being delivered by the person (claim 23).
Thus, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the combination to provide for the following: further comprising a scanner configured to scan a bar code or a tag identifying the package being delivered by the person as this arrangement would facilitate to scan the barcode of the packages as taught by Huxter.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Pino in view of Tylicki  as applied to claim 12 above, and further in view of Brown (US PAT: 7,267,262)
The combination differs from claim 20 in that he does not specifically disclose: further comprising an RFID scanner configured to scan a mobile phone of the person, and the monitoring device is configured to identify the person based on information collected by the RFID scanner and receive a user instruction to grant an access right to the person based on the information collected by the RFID scanner.
However, Brown discloses: further comprising an RFID scanner configured to scan  of the person, and the monitoring device is configured to identify the person based on information collected by the RFID scanner and receive a user instruction to grant an access right to the person based on the information collected by the RFID scanner (col. 11 lines 5-20).
Thus, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the combination, in light of teachings of Brown, to provide for the following: further comprising an RFID scanner configured to scan a mobile phone of the person, and the monitoring device is configured to identify the person based on information collected by the RFID scanner and receive a user instruction to grant an access right to the person based on the information collected by the RFID scanner as this arrangement would facilitate authorizing a person to enter a given area by unlocking door as taught by Brown.
15.	Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (subject to terminal disclaimer).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(KR20120030655A) to Ok Mul Gyeol discloses call notification system and method of using opponent camera which teaches: Abstract
PURPOSE: A doorbell alarm system using an opponent camera and method thereof are provided to prevent the occurrence of a crime by capturing the whole body of a person who stands at a front door. 
CONSTITUTION: A management server(80) receives a call signal for the doorbell of a first front door(3). The management server transmits a turn-on signal to the camera of a second front door(1). The management server transmits a capturing command to the camera. The management server receives the captured image data from the camera. The management server transmits the image data to the inner monitor of the first front door.
--(US 2008/0174675A) to Miki et al. discloses image information management system and method which teaches: [0113] This embodiment can be also applied to an intercom with camera. In this case, the imaging device 100 is provided with a doorbell pressing detector for detecting pressing-down of a doorbell. The imaging device 100 is installed at a position where the face of a visitor pressing down the doorbell can be photographed. When the visitor presses down the doorbell, the imaging device 100 uses the pressing down on the doorbell as a trigger and stores the image before and after the trigger occurrence. It is expected that the visitor faces the imaging device at least while the visitor is pressing down the doorbell. Thus, till the doorbell is responded, when the several frames of the image before and after the trigger are displayed on a screen of the indoor intercom, the figure of the visitor is displayed on the screen of the indoor intercom. When the user responds to the doorbell, display of several frames of the image before and after the trigger on the screen of the indoor intercom is released, and a real-time image is displayed. By storing the images before and after the pressing-down on the doorbell as above, the face of a person who pressed down the doorbell can be caught. Therefore, the present invention can be also used as a system against push-and-run of the doorbell. If the images before and after the trigger occurrence are stored in the image management server 2 with the association between the image file and the trigger occurrence time as in this embodiment, the image file can be searched by designating the trigger occurrence time as a search condition key.
--(US 2011/0012730A1) to Finch et al. discloses door notification system which teaches: [0013] FIG. 2 schematically illustrates an example doorbell switch application 28. A house 30 includes a door 32a, and a wireless battery less doorbell switch 34a built into a doorbell button and associated with the door 32a. Although the door 32a is shown as an entry door to the house 30, it is understood that other doors could be used, such as a child door, a pet door, a basement door, an elevator roof door, an emergency exit door, or an elderly person door. The switch 34a is batteryless and may be operable to harvest solar energy, or may be operable to harvest mechanical energy from an actuation of the switch 34a. A receiver 14a is coupled to a lighting load 16a and a sound-emitting load 18a. The lighting load 16a may correspond to a standard light within the house 30 that is controlled by the receiver 14a, such as a ceiling light, and may also correspond to a plurality of lights. The sound-emitting load 18a may correspond to a speaker operable to produce an audio signal, such as a doorbell sound. When the receiver 14a receives a signal from the doorbell switch 34a, the receiver 14a uses software to process the signal and provides a door notification by either flashing a light associated with the lighting load 16a or by activating the sound-emitting load 18a to produce a sound. In one example the door notification includes a flash of the lighting load 16a and a sound from the sound-emitting load 18a. Since the receiver 14a is operable to control the standard building lights and is in control of the sound-emitting load 18a, the two can be interconnected in this manner. The house 30 may also include a second door 32b and a second wireless batteryless doorbell switch 34b associated with the second door 32b. The switch 34b could also be operable to activate the lighting load 16a and the sound-emitting load 18a.
--(US 2012/0079507A1) to Agarwal et al. discloses management and marketplace for distributed home devices which teaches: [0051] FIG. 5 provides an exemplary user scenario on how the home device management technique can be used to manage a distributed home device system. A user 502, using the home device management application 500, first installs a "front door monitor" application module 504 (for example, which was recommended to the user as being compatible because the application module 504 was listed in the home marketplace as requiring compatible speakers 506, a doorbell 508, camera 510, television 512 (and remote 514), and door lock 516). Once installed the front door monitor application 504 subscribes to notifications about certain events the application 504 is interested in. The notifications are provided by driver modules 520, 522, 524, 526, 528, 530 via the service exchange ports 532. With appropriate access control rules for the relevant devices 518, the front door monitor application 504 runs. Whenever the doorbell 508 rings, the application 504 receives a notification from the doorbell 508, takes a picture via the camera 510, displays it on the TV 512, asks the user 502 if they want to unlock the door with the remote 514, and finally unlocks the door if instructed to do so. Each of these interactions with different devices 506, 508, 510, 512, 514, 516 happens via separate drivers 520, 522, 524, 526, 528 (though the TV and remote driver could conceptually be the same) which are written by potentially different device vendors. Also the home device management application 500 verifies that each access complies with the existing access control rules 518.
[0052] From a data flow stand point, a front door manager application 504 can use a doorbell and camera at a front door as well as using speakers and TV in a living room. The front door manager application 504 first subscribes to notifications about the doorbell ringing, then when the doorbell 508 rings, the doorbell driver 522 sends a notification to the front door manager application 504. This notification triggers the application 504 to get the current image from the camera 510 (e.g., a request from the application module 504 and a response back from the camera driver module 524) and query the status of the TV 512 and speakers 506 in the living room (two requests/responses between the application module 504 and the driver modules 526, 520) to see if they were being used. If the TV 512 and/or speakers 506 are in use, the front door monitor application 504 pauses the music, movie, or TV, plays the doorbell sound through the speakers and shows the picture from the camera on the TV. All commands are sent to the relevant driver modules. If none of the devices are in use, the front door application module can instead send an e-mail with the picture attached to the homeowner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651